Citation Nr: 0627155	
Decision Date: 08/28/06    Archive Date: 09/06/06	

DOCKET NO.  98-19 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
status post anterocruciate ligament reconstruction of the 
right knee, including restoration of a previously assigned 30 
percent evaluation.



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico that denied the benefit sought on 
appeal.  The veteran, who had active duty for training from 
September 1980 to April 1981 and subsequent periods of 
inactive duty and active duty for training, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.  In February 2001, the Board remanded 
the case to the RO for additional development, and the case 
was subsequently returned to the Board for further appellate 
review.



FINDINGS OF FACT

1.  The September 1997 VA examination and subsequently dated 
VA medical records demonstrate improvement in the veteran's 
right knee disability.

2.  As of the date of the September 1997 VA examination the 
veteran's right knee is not shown to manifest moderate 
recurrent subluxation or lateral instability, limitation of 
flexion to 30 degrees or limitation of extension to 
15 degrees.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
status post anterocruciate ligament reconstruction of the 
right knee, including restoration of a previously assigned 
30 percent evaluation, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 
3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letters from the RO to 
the veteran dated in October 2003, February 2005, March 2006 
and June 2006. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran has been kept appraised of the RO's actions in 
this case by way of the Statement of the Case and the 
Supplemental Statements of the Case, and been informed of the 
evidence considered, the pertinent laws and regulations and a 
rationale for the decision reached in denying the claims.  
The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board notes that this case was returned to the RO in 
February 2001 for additional development including obtaining 
additional VA medical records, records from the Social 
Security Administration and to afford the veteran a VA 
examination.  While the VA medical records were obtained, 
after several requests to the Social Security Administration 
for records, that agency indicated that any retired folder 
had now been destroyed.  As for the VA examination requested 
by the Board, the record reflects that the veteran failed to 
report for VA examinations scheduled for him on three 
occasions.  Under these circumstances, the Board finds that 
all development requested by the Board in the February 2001 
remand has been accomplished to the extent possible without 
the cooperation of the veteran.  Under these circumstances, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.

By way of background, a rating decision dated in June 1995 
granted service connection for a right knee condition and 
assigned a 30 percent evaluation under Diagnostic Code 5299-
5257 from December 8, 1993.  The evaluation was assigned 
primarily based on the findings of a March 1995 VA 
examination.  The March 1995 VA examination disclosed there 
was no swelling or deformities of the right knee.  There was 
severe medial instability of the right knee upon stress 
valgus, but no lateral instability of the right knee upon 
stress valgus.  There was severe anterior instability of the 
right knee with a positive anterior drawer test.  There was 
no posterior instability of the right knee with a negative 
posterior drawer test.  There was crepitus of the right knee 
and a positive patellar grinding test.  Motion of the right 
knee was described as from 0 to 140 degrees.  The pertinent 
diagnoses following the examination were status post right 
knee arthroscopy due to a meniscal tear and right knee 
patellar tendinitis.  

In February 1997, the veteran requested a reevaluation of his 
right knee and requested a temporary total evaluation under 
the provisions of 38 C.F.R. § 4.30 based on surgery of his 
right knee performed in January 1997.  The RO obtained 
records pertaining to the veteran's right knee surgery and 
afforded the veteran an examination in September 1997.  The 
VA examination indicated that there was 1-centimeter swelling 
of the right knee with no deformities of the right knee.  
There was a well-healed surgical scar on the right knee.  
There was no tenderness to palpation on the right knee and 
there was a negative patellar grinding test in the right 
knee.  There was no instability of the right knee, but there 
was moderate crepitation of the right knee joint.  Range of 
motion of the right knee was described as flexion to 140 
degrees and extension lacking 10 degrees to complete 
extension.  It was noted that there was exquisite pain 
objectively on all motions of the right knee.  The diagnoses 
following the examination were status post right knee 
arthroscopy, status post ACL reconstruction and post surgical 
changes in the right knee by X-rays.  

Based on this record a September 1997 rating decision 
proposed to reduce the evaluation for the veteran's right 
knee disability from 30 percent to 10 percent.  The veteran 
was notified of this proposal by way of an October 1997 
letter from the RO to him.  In response the veteran indicated 
in October 1997 that his right knee was getting worse every 
day and requested an evaluation for his right knee.  The RO 
then obtained VA outpatient treatment records dated in 1997 
for consideration.  

A December 1997 rating decision assigned a temporary total 
evaluation based on the veteran's right knee surgery under 
the provisions of 38 C.F.R. § 4.30 from January 30, 1997 to 
June 30, 1997, at which time the 30 percent evaluation was 
resumed.  That rating decision also reduced the evaluation 
for the veteran's right knee from 30 percent to 10 percent 
effective from March 1, 1998.  The rating decision also 
recharacterized the veteran's disability as status post 
anterocruciate ligament reconstruction of the right knee and 
assigned an evaluation under Diagnostic Code 5261.  The 
veteran expressed disagreement with the December 1997 rating 
decision reducing the evaluation for his right knee 
disability from 30 percent to 10 percent and began this 
appeal.

When the case was previously before the Board in February 
2001 the Board determined that additional development was 
necessary.  That development included obtaining VA medical 
records, obtaining records from the Social Security 
Administration and affording the veteran a VA examination.  
As indicated above, VA medical records were obtained and any 
records maintained by the Social Security Administration are 
unavailable.  The veteran was scheduled for VA examinations 
on three occasions, but failed to report for those 
examinations.

VA laws and regulations provide that disability evaluations 
are determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.4, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

When reducing a disability evaluation, the RO must comply 
with the procedural requirements set forth in 38 C.F.R. 
§ 3.105(e).  That regulation provides that where a reduction 
in the evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  The RO must then advise the veteran of 
the proposed rating reduction and give the veteran 60 days to 
present additional evidence showing that compensation should 
be continued at the present evaluation level.  If additional 
evidence is not received within the 60-day period, the RO is 
to take final rating action and the award is to be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  

In this case, the procedural requirements of 38 C.F.R. 
§ 3.105(e) have been satisfied.  The RO proposed reducing the 
veteran's disability evaluation for his right knee by way of 
a rating action dated in September 1997 and notified the 
veteran of the proposed reduction by way of a letter dated in 
October 1997.  More than 60 days later, a rating decision 
dated in December 1997 effectuated the proposed reduction, 
effective March 1, 1998, or more than 60 days following the 
December 1997 rating decision.

When the RO reduced the rating for the veteran's right knee 
disability from the 30 percent evaluation that had been in 
effect from December 8, 1993 to the 10 percent evaluation 
effective from March 1, 1998, the 30 percent evaluation had 
been in effect for less than five years.  Therefore, the 
provisions of 38 C.F.R. § 3.344, which requires that 
sustained improvement be shown, are not for application.  See 
Smith v. Brown, 5 Vet. App. 335, 339 (1993).  However, in all 
reduction cases, regardless of whether the rating had been in 
effect for five years or more, a reduction must be based on 
the entire history and on an actual change in conditions, not 
just a change in the standards of the examination.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; Brown v. Brown, 5 Vet. 
App. 413, 420-421 (1993).  Thus, even though the veteran's 
30 percent evaluation had been in effect for less than five 
years and the provisions of 38 C.F.R. § 3.344 do not apply in 
this case, in any rating reduction case it must be determined 
that an improvement in a disability has occurred and that the 
improvement actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  

The veteran's right knee disability was initially evaluated 
under Diagnostic Code 5257 pertaining to impairment of the 
knee, specifically recurrent subluxation or lateral 
instability.  Under that Diagnostic Code, evaluations of 10, 
20 and 30 percent are for assignment for slight, moderate and 
severe recurrent subluxation or lateral instability, 
respectively.  The RO, in the December 1997 rating decision 
assigned a 10 percent evaluation under Diagnostic Code 5261 
pertaining to limitation of extension.  Also for 
consideration in this case is Diagnostic Code 5260 for 
limitation of flexion.  

Under Diagnostic Code 5260, a 10 percent evaluation is for 
assignment when flexion is limited to 45 degrees, a 
20 percent evaluation when flexion is limited to 30 degrees, 
and a 30 percent evaluation when flexion is limited to 
15 degrees.  Under Diagnostic Code 5261, a 10 percent 
evaluation is for assignment when extension is limited to 
10 degrees, a 20 percent evaluation when extension is limited 
to 15 degrees, and a 30 percent evaluation when extension is 
limited to 20 degrees.

The evidence for consideration in determining the appropriate 
evaluation for the veteran's right knee disability consists 
of VA outpatient treatment records, as well as the reports of 
VA examinations performed in March 1995 and September 1997.  
The March 1995 VA examination essentially demonstrated that 
the veteran had a normal range of motion of his right knee, 
but had severe medial and anterior instability of the right 
knee.  As such, the RO assigned a 30 percent evaluation under 
Diagnostic Code 5257 commensurate with a severe disability.

However, at the time of the September 1997 VA examination the 
examination report indicated that there was no instability of 
the right knee.  Thus, there was clearly improvement in the 
degree of instability of the veteran's knee between the March 
1995 and September 1997 VA examinations.  However, while the 
September 1995 VA examination demonstrated a full range of 
motion of the right knee, the September 1997 VA examination 
indicated that the veteran lacked 10 degrees of complete 
extension and that there was pain objectively present on all 
movements of the right knee.  Nevertheless, even with the 
knee being symptomatic and manifesting objective pain, the 
veteran had a full range of flexion and only a lack of 
10 degrees of complete extension.  While this examination did 
not explicitly consider functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement and 
weakness due to the veteran's disability, those matters were 
to be addressed at the time of the VA examination requested 
by the Board when the case was returned to the RO in February 
2001.  Since the veteran did not report for any of the 
scheduled examinations, the Board finds that the 10 percent 
evaluation assigned by the RO by the September 1997 rating 
decision most nearly approximates the veteran's overall 
disability picture.  At the time of the VA examination the 
veteran's knee was symptomatic and motion was painful, yet 
despite the painful motion the veteran still had a range of 
motion that was only commensurate with a 10 percent 
evaluation under Diagnostic Code 5261.  38 C.F.R. §§ 4.4, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

While the veteran did not report for the VA examinations 
scheduled for him, the RO did obtain additional VA outpatient 
treatment records.  However, the Board's review of those 
records does not disclose the presence of instability of the 
right knee, thereby warranting a compensable evaluation under 
Diagnostic Code 5257 or that the veteran has additional 
limitation of extension or flexion so as to warrant a higher 
evaluation under either Diagnostic Code 5261 or 5260.  While 
many of the outpatient treatment records indicate that the 
musculoskeletal range of motion was intact, a record dated in 
April made reference to a decreased range of motion in the 
right knee upon movement, but did not specify the nature or 
degree of that decreased range of motion.  Nevertheless, a 
subsequently dated September 2002 outpatient treatment record 
indicated that the right knee had a full range of motion and 
there was no instability.

Therefore, the Board finds that the VA outpatient treatment 
records do not provide evidence that would support an 
evaluation in excess of 10 percent for the veteran's right 
knee disability or support the restoration of the previously 
assigned 30 percent evaluation.  Those records do not 
document the presence of right knee instability, as had been 
present at the time of the March 1995 VA examination or 
demonstrate that the range of motion of the veteran's knee 
was decreased by more than the limitation of 10 degrees of 
extension shown at the time of the September 1997 VA 
examination.  Therefore, the Board finds that an evaluation 
in excess of 10 percent, including restoration of the 
previously assigned 30 percent evaluation for the veteran's 
right knee disability is not warranted.


ORDER

An evaluation in excess of 10 percent, including restoration 
of a previously assigned 30 percent evaluation, for status 
post anterocruciate ligament reconstruction of the right knee 
is denied.   



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


